[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This court corrects its articulation of November 4, 1996, which inadvertently failed to take into consideration the extension of time allowed by Judge Spada and Judge Corradino.
Under the final extension of time allowed by Judge Corradino the return date was May 30, 1995. Since the complaint against Asahi was returned to court on May 9, 1995, all third party complaints were timely served by Asahi within one year of the return date of May 30, 1995. Accordingly, the motion to strike the prayer for apportionment is denied.
M. Hennessey, J.